Name: Commission Regulation (EEC) No 3349/92 of 19 November 1992 temporarily suspending the advance fixing of export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/24 Official Journal of the European Communities 20. 11 . 92 COMMISSION REGULATION (EEC) No 3349/92 of 19 November 1992 temporarily suspending the advance fixing of export refunds on poultrymeat problems arising from the application of the provisions concerning the advance fixing of the refund ; whereas the advance fixing of refunds should therefore be suspended immediately, with no action being taken on applications already lodged but not yet dealt with, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1235/89 (2), Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the refunds for poultrymeat products were fixed by Commission Regulation (EEC) No 3316/92 (4) ; Whereas consideration of the situation on the market in poultrymeat reveals the existence of a number of HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for the products referred to in Article 1 of Regulation (EEC) No 2777/75 is suspended for the period 20 to 24 November 1992. Article 2 This Regulation shall enter into force on 20 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 128, 11 . 5. 1989, p. 29. 3) OJ No L 282, 1 . 11 . 1975, p. 90. 0 OJ No L 332, 18 . 11 . 1992, p. 14.